

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN




The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, as follows:




1.
Effective January 1, 2015, by replacing Section 4.2 Vesting, (a) of the Plan, in
its entirety, with the following:



(a)
A Participant will, at all times, have a fully vested and nonforfeitable right
to the value of the Participant’s Savings Contribution Account, Matching
Contribution Account, Rollover Account, and ESOP Account. As described in any
Plan supplement adding a Profit Sharing feature, a number of years of service
may be required for the Participant to be fully vested in their Profit Sharing
Account. If a Participant terminates employment before becoming fully or
partially vested in their Profit Sharing Account, the non-vested portion in such
account shall be forfeited as of the last day of the Plan Year in which the
Participant terminates employment with the Company and all Affiliates. Any
forfeitures which arise under the terms of this paragraph shall be used for any
of the following: 1) to reinstate the profit sharing contributions of any
reemployed Participants pursuant to the terms of the Plan, 2) to reduce employer
contributions to the Plan, and 3) to reduce administrative expenses incurred by
the Plan. In the case of a Profit Sharing Feature or Retirement Contribution
Feature requiring a number of years of service for the Participant to be fully
vested in his or her Profit Sharing/Retirement Contribution Account, a
Participant who dies while performing qualified military service (as defined in
Section 414(u) of the Code) will receive service credit for vesting purposes for
the period of qualified military service.



Explanation: This amendment clarifies that forfeiture balances may be used to
reduce employer contributions to the K-Plan.




2.
Effective January 1, 2015, by replacing the table in Section D-1-2 Eligibility
to Share in the Profit Sharing Feature of Supplement D-1, Provisions Relating to
the Profit Sharing Feature for Certain Participating Affiliates, in its
entirety, with the following:






1



--------------------------------------------------------------------------------



Participating Affiliate
Current Effective Date
(Original Effective Date)2
Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Capital Electric Line Builders, Inc.1
January 1, 2014
Cascade Natural Gas Corporation
January 1, 2011
(July 2, 2007)
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.
January 1, 2008
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009
Intermountain Gas Company
January 1, 2011
JTL Group, Inc.5/6
January 1, 2015
January 1, 2014
Jebro Incorporated
November 1, 2005
Kent’s Oil Service4
January 1, 2007


2



--------------------------------------------------------------------------------



Participating Affiliate
Current Effective Date
(Original Effective Date)2
Knife River Corporation – Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation – Northwest (the Idaho Division)
January 1, 2015
Knife River Corporation – Northwest (the Southern Oregon Division)


January 1, 2012


Knife River Corporation – Northwest (the Western Oregon Division)


January 1, 2012


Knife River Corporation - South
(f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated
January 1, 2003
Montana-Dakota Utilities Co. (including union employees)
January 1, 2008
Oregon Electric Construction, Inc.3
March 7, 2011
Wagner Industrial Electric, Inc.


January 1, 2008


Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Energy, Inc.1/3
May 1, 2012
WBI Energy Midstream, LLC1/3
July 1, 2012
(January 1, 2001)
WBI Energy Transmission, Inc.1/3
July 1, 2012
(January 1, 2009)
WHC, Ltd.
September 1, 2001



1/Eligible employees participating in a management incentive compensation plan
or an executive incentive compensation plan are not eligible for a Profit
Sharing Contribution. Employees of the WBI Energy Corrosion Services division of
WBI Energy Midstream, LLC are excluded from this feature.
2/In the event a Participating Affiliate adopts a Profit Sharing Feature on a
date other than January 1, effective as of the date of participation in the
Plan, the amount of any such contribution allocated to a

3



--------------------------------------------------------------------------------



Supplement D‑1 Participant shall be based upon Compensation, received while in
the employ of the Participating Affiliate after the date of acquisition by the
Company or any Affiliate.
3/Requirement to be an Active Employee on the last day of the Plan Year does not
apply.
4/The following participants of Kent’s Oil Service are granted vesting service
for prior years of service with Spirit Road Oils: Isaias Jaimes, Hideo Lewis,
Christopher Niffenegger, Jose Padilla, George Velador, and Anthony Willis.
5/Eligible JTL Casper hourly employees (both union and nonunion), including
those employees who participate in the Operating Engineers Local No. 800 & The
Wyoming Contractors’ Association, Inc. Pension Trust Fund for Wyoming (JTL MEP
employees.)
6/Eligible salaried employees of JTL hired after December 31, 2014 or any other
JTL employee who transfers to a salaried position after December 31, 2014.


Explanation: This amendment removes WBI Midstream Utah, LLC as a Participating
Affiliate of Supplement D-1 (Profit Sharing Feature) of the K-Plan as of January
1, 2015, due to WBI Midstream Utah, LLC merging into Fidelity Exploration &
Production Company on December 31, 2014.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“Committee”) on this 17th day
of February, 2015.




 
 
 
MDU RESOURCES GROUP, INC.
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman
 
 



                        

4

